FREE WRITING PROSPECTUS FILED PURSUANT TO RULE 433 REGISTRATION FILE NO.: 333-179413-01 IMPORTANT NOTICE REGARDING THE CERTIFICATES Investors are urged to read the final prospectus supplement relating to these securities because it contains important information regarding the offering that is not included herein.The issuer, any underwriter or any dealer participating in the offering will arrange to send you the final prospectus supplement if you request it by calling toll-free 1-888-603-5847. THE CERTIFICATES REFERRED TO IN THESE MATERIALS ARE SUBJECT TO MODIFICATION OR REVISION (INCLUDING THE POSSIBILITY THAT ONE OR MORE CLASSES OF CERTIFICATES MAY BE SPLIT, COMBINED OR ELIMINATED AT ANY TIME PRIOR TO ISSUANCE OR AVAILABILITY OF A FINAL OFFERING DOCUMENT) AND ARE OFFERED ON A “WHEN, AS AND IF ISSUED” BASIS. PROSPECTIVE INVESTORS SHOULD UNDERSTAND THAT, WHEN CONSIDERING THE PURCHASE OF THESE SECURITIES, A CONTRACT OF SALE WILL COME INTO BEING NO SOONER THAN THE DATE ON WHICH THE RELEVANT CLASS OF CERTIFICATES HAS BEEN PRICED AND THE UNDERWRITERS HAVE CONFIRMED THE ALLOCATION OF CERTIFICATES TO BE MADE TO INVESTORS; ANY “INDICATIONS OF INTEREST” EXPRESSED BY ANY PROSPECTIVE INVESTOR, AND ANY “SOFT CIRCLES” GENERATED BY THE UNDERWRITERS, WILL NOT CREATE BINDING CONTRACTUAL OBLIGATIONS FOR SUCH PROSPECTIVE INVESTORS, ON THE ONE HAND, OR THE UNDERWRITERS, THE DEPOSITOR OR ANY OF THEIR RESPECTIVE AGENTS OR AFFILIATES, ON THE OTHER HAND. AS A RESULT OF THE FOREGOING, A PROSPECTIVE INVESTOR MAY COMMIT TO PURCHASE CERTIFICATES THAT HAVE CHARACTERISTICS THAT MAY CHANGE, AND EACH PROSPECTIVE INVESTOR IS ADVISED THAT ALL OR A PORTION OF THE CERTIFICATES REFERRED TO IN THESE MATERIALS MAY BE ISSUED WITHOUT ALL OR CERTAIN OF THE CHARACTERISTICS DESCRIBED IN THESE MATERIALS. THE UNDERWRITERS’ OBLIGATION TO SELL CERTIFICATES TO ANY PROSPECTIVE INVESTOR IS CONDITIONED ON THE CERTIFICATES AND THE TRANSACTION HAVING THE CHARACTERISTICS DESCRIBED IN THESE MATERIALS.IF THE UNDERWRITERS DETERMINE THAT A CONDITION IS NOT SATISFIED IN ANY MATERIAL RESPECT, SUCH PROSPECTIVE INVESTOR WILL BE NOTIFIED, AND NEITHER THE DEPOSITOR NOR THE UNDERWRITERS WILL HAVE ANY OBLIGATION TO SUCH PROSPECTIVE INVESTOR TO DELIVER ANY PORTION OF THE CERTIFICATES WHICH SUCH PROSPECTIVE INVESTOR HAS COMMITTED TO PURCHASE, AND THERE WILL BE NO LIABILITY BETWEEN THE UNDERWRITERS, THE DEPOSITOR OR ANY OF THEIR RESPECTIVE AGENTS OR AFFILIATES, ON THE ONE HAND, AND SUCH PROSPECTIVE INVESTOR, ON THE OTHER HAND, AS A CONSEQUENCE OF THE NON-DELIVERY. EACH PROSPECTIVE INVESTOR HAS REQUESTED THAT THE UNDERWRITERS PROVIDE TO SUCH PROSPECTIVE INVESTOR INFORMATION IN CONNECTION WITH SUCH PROSPECTIVE INVESTOR’S CONSIDERATION OF THE PURCHASE OF THE CERTIFICATES DESCRIBED IN THESE MATERIALS.THESE MATERIALS ARE BEING PROVIDED TO EACH PROSPECTIVE INVESTOR FOR INFORMATIVE PURPOSES ONLY IN RESPONSE TO SUCH PROSPECTIVE INVESTOR’S SPECIFIC REQUEST. THE UNDERWRITERS DESCRIBED IN THESE MATERIALS MAY FROM TIME TO TIME PERFORM INVESTMENT BANKING SERVICES FOR, OR SOLICIT INVESTMENT BANKING BUSINESS FROM, ANY COMPANY NAMED IN THESE MATERIALS. THE UNDERWRITERS AND/OR THEIR AFFILIATES OR RESPECTIVE EMPLOYEES MAY FROM TIME TO TIME HAVE A LONG OR SHORT POSITION IN ANY SECURITY OR CONTRACT DISCUSSED IN THESE MATERIALS.THE INFORMATION CONTAINED HEREIN SUPERSEDES ANY PREVIOUS SUCH INFORMATION DELIVERED TO ANY PROSPECTIVE INVESTOR AND WILL BE SUPERSEDED BY INFORMATION DELIVERED TO SUCH PROSPECTIVE INVESTOR PRIOR TO THE TIME OF SALE. The issuer has filed a registration statement (including a prospectus) with the SEC (registration statement file no. 333-179413) for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-888-603-5847.The securities may not be suitable for all investors.Barclays Capital Inc. and the other underwriters and their respective affiliates may acquire, hold or sell positions in these securities, or in related derivatives, and may have an investment or commercial banking relationship with the issuer. IRS Circular 230 Notice: THIS MATERIAL IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING U.S. FEDERAL, STATE OR LOCAL TAX PENALTIES. THIS MATERIAL IS WRITTEN AND PROVIDED BY THE DEPOSITOR IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEPOSITOR AND THE UNDERWRITERS (AS DEFINED IN THE PRELIMINARY OFFERING CIRCULAR) OF THE TRANSACTION OR MATTERS ADDRESSED HEREIN. INVESTORS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. BARCLAYS COMMERCIAL MORTGAGE SECURITIES LLC, Depositor, MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, Master Servicer, RIALTO CAPITAL ADVISORS, LLC, Special Servicer, PARK BRIDGE LENDER SERVICES LLC, Operating Advisor and U.S. BANK NATIONAL ASSOCIATION, Trustee, Certificate Administrator, Paying Agent and Custodian, POOLING AND SERVICING AGREEMENT Dated as of April 1, 2013 UBS-Barclays Commercial Mortgage Trust 2013-C6, Commercial Mortgage Pass-Through Certificates, Series 2013-C6 THIS IS AN INTERIM DRAFT OF THE POOLING AND SERVICING AGREEMENT (THE “DRAFT POOLING AGREEMENT”) WITH RESPECT TO THE UBS-BARCLAYS COMMERCIAL MORTGAGE TRUST 2013-C6, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2013-C6 CERTIFICATES (THE “TRANSACTION”).ALTHOUGH WE HAVE ADVISED YOU THAT WE HAVE NOT FINALIZED THESE DOCUMENTS, YOU HAVE REQUESTED THIS INTERIM DRAFT.THIS DRAFT HAS NOT BEEN FINALIZED AND THE TERMS AND PROVISIONS SET FORTH HEREIN WILL CHANGE PRIOR TO EXECUTION.THE DRAFT POOLING AGREEMENT IS NOT SUBJECT TO NEGOTIATION BY PROSPECTIVE INVESTORS AND DELIVERY OF THIS INTERIM DRAFT SHOULD NOT IMPLY A REQUEST FOR ANY COMMENTS ON THE PART OF ANY PROSPECTIVE INVESTORS.THE DRAFT POOLING AGREEMENT SHOULD NOT BE READ ALONE, BUT SHOULD ONLY BE READ IN CONJUNCTION WITH THE FREE WRITING PROSPECTUS DATED APRIL3, 2(THE “FREE WRITING PROSPECTUS”).THE FREE WRITING PROSPECTUS CONTAINS A DESCRIPTION OF THE TERMS OF THE POOLING AGREEMENT.AS THE PARTIES TO THE DRAFT POOLING AGREEMENT ARE CONTINUING TO NEGOTIATE THE ULTIMATE TERMS OF THE DOCUMENT, THE TERMS OF THE DRAFT POOLING AGREEMENT MAY CHANGE, AND MAY CHANGE MATERIALLY, PRIOR TO THE FINALIZATION OF THE TRANSACTION.THE DRAFT POOLING AGREEMENT HAS BEEN PROVIDED TO YOU FOR INFORMATIONAL PURPOSES ONLY AND PROSPECTIVE INVESTORS SHOULD NOT RELY ON THE DRAFT POOLING AGREEMENT AS A BASIS FOR ANY INVESTMENT DECISION.FOR DISCLOSURE REGARDING THE CHARACTERISTICS, RISKS AND OTHER INFORMATION REGARDING THE CERTIFICATES, THE MORTGAGE LOANS AND MORTGAGED PROPERTIES RELATING TO THE TRANSACTION AND THE RISKS ASSOCIATED WITH ANY POTENTIAL INVESTMENT IN THE CERTIFICATES, YOU SHOULD READ AND RELY ON THE FREE WRITING PROSPECTUS ISSUED IN CONNECTION WITH THE TRANSACTION. NONE OF THE DEPOSITOR OR THE UNDERWRITERS OR THEIR RESPECTIVE AFFILIATES MAKES ANY REPRESENTATION REGARDING THE ACCURACY OR COMPLETENESS OF THE DRAFT POOLING AGREEMENT. TABLE OF CONTENTS Page ARTICLEI DEFINITIONS Section1.01 Defined Terms. 3 Section1.02 Certain Calculations. 87 Section1.03 Certain Constructions. 91 Section1.04 General Interpretive Principles. 92 ARTICLEII CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES Section2.01 Conveyance of Mortgage Loans; Assignment of Mortgage Loan Purchase Agreements. 92 Section2.02 Acceptance by Custodian and the Trustee. 99 Section2.03 Representations, Warranties and Covenants of the Depositor; Repurchase and Substitution of Mortgage Loans. Section2.04 Representations, Warranties and Covenants of the Master Servicer, the Special Servicer, the Certificate Administrator, the Trustee and the Operating Advisor Section2.05 Execution and Delivery of Certificates; Issuance of Lower-Tier Regular Interests Section2.06 Miscellaneous REMIC and Grantor Trust Provisions ARTICLEIII ADMINISTRATION AND SERVICING OF THE TRUST FUND Section3.01 The Master Servicer To Act as Master Servicer; Special Servicer To Act as Special Servicer; Administration of the Mortgage Loans. Section3.02 Liability of the Master Servicer and the Special Servicer When Sub-Servicing. Section3.03 Collection of Mortgage Loan Payments. Section3.04 Collection of Taxes, Assessments and Similar Items; Escrow Accounts Section3.05 Collection Accounts; Excess Liquidation Proceeds Account; Distribution Accounts; and Interest Reserve Account. Section3.06 Permitted Withdrawals from the Collection Accounts and the Distribution Accounts; Trust Ledger. -ii- Section3.07 Investment of Funds in the Collection Accounts, the Distribution Accounts, the Interest Reserve Account, the Excess Liquidation Proceeds Account, the REO Account, the Lock-Box Accounts, the Cash Collateral Accounts and the Reserve Accounts. Section3.08 Maintenance of Insurance Policies and Errors and Omissions and Fidelity Coverage. Section3.09 Enforcement of Due-on-Sale Clauses; Assumption Agreements; Defeasance Provisions. Section3.10 Appraisals; Realization upon Defaulted Mortgage Loans. Section3.11 Trustee to Cooperate; Release of Mortgage Files. Section3.12 Servicing Fees, Trustee/Certificate Administrator Fees and Special Servicing Compensation. Section3.13 Reports to the Certificate Administrator; Collection Account Statements. Section3.14 Access to Certain Documentation. Section3.15 Title and Management of REO Properties and REO Accounts. Section3.16 Sale of Specially Serviced Loans and REO Properties. Section3.17 Additional Obligations of the Master Servicer and the Special Servicer; Inspections. Section3.18 Authenticating Agent. Section3.19 Appointment of Custodians. Section3.20 Lock-Box Accounts, Cash Collateral Accounts, Escrow Accounts and Reserve Accounts. Section3.21 Property Advances. Section3.22 Appointment and Replacement of Special Servicer. Section3.23 Transfer of Servicing Between the Master Servicer and the Special Servicer; Record Keeping; Asset Status Report. Section3.24 Special Instructions for the Master Servicer and/or Special Servicer. Section3.25 Certain Rights and Obligations of the Master Servicer and/or the Special Servicer. Section3.26 Modification, Waiver, Amendment and Consents. Section3.27 [RESERVED]. Section3.28 Directing Holder and Operating Advisor Contact with the Master Servicer and the Special Servicer. Section3.29 Controlling Class Certificateholders and the Controlling Class Representative; Certain Rights and Powers of the Directing Holder. Section3.30 No Downgrade Confirmation. Section3.31 Appointment and Duties of the Operating Advisor. Section3.32 Certain Matters Relating to the Non-Serviced Loan Combination. Section3.33 Litigation Control. Section3.34 The Swap Agreement. ARTICLEIV DISTRIBUTIONS TO CERTIFICATEHOLDERS Section4.01 Distributions. -iii- Section4.02 Statements to Certificateholders; Reports by Certificate Administrator; Other Information Available to the Holders and Others. Section4.03 Compliance with Withholding Requirements. Section4.04 REMIC Compliance. Section4.05 Imposition of Tax on the Trust Fund. Section4.06 Remittances. Section4.07 P&I Advances. Section4.08 Appraisal Reductions. Section4.09 Grantor Trust Reporting. ARTICLEV THE CERTIFICATES Section5.01 The Certificates. Section5.02 Registration, Transfer and Exchange of Certificates. Section5.03 Mutilated, Destroyed, Lost or Stolen Certificates. Section5.04 Appointment of Paying Agent. Section5.05 Access to Certificateholders’ Names and Addresses; Special Notices. Section5.06 Actions of Certificateholders. Section5.07 Rule 144A Information. Section5.08 Exchange of Class A-3FL Certificates for Class A-3FX Certificates. ARTICLEVI THE DEPOSITOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE DIRECTING HOLDER AND THE OPERATING ADVISOR Section6.01 Liability of the Depositor, the Master Servicer, the Special Servicer and the Operating Advisor. Section6.02 Merger or Consolidation of the Master Servicer, the Special Servicer, the Depositor or the Operating Advisor. Section6.03 Limitation on Liability of the Depositor, the Master Servicer, the Special Servicer, the Operating Advisor and Others. Section6.04 Limitation on Resignation of the Master Servicer, the Special Servicer and the Operating Advisor; Termination of the Master Servicer and the Special Servicer. Section6.05 Rights of the Depositor and the Trustee in Respect of the Master Servicer and the Special Servicer. Section6.06 The Master Servicer or Special Servicer as Owners of a Certificate. Section6.07 The Directing Holder. -iv- ARTICLEVII DEFAULT Section7.01 Servicer Termination Events. Section7.02 Trustee to Act; Appointment of Successor. Section7.03 Notification to Certificateholders and Other Persons. Section7.04 Other Remedies of Trustee. Section7.05 Waiver of Past Servicer Termination Events and Operating Advisor Termination Events; Termination. Section7.06 Trustee as Maker of Advances. Section7.07 Termination of the Operating Advisor. ARTICLEVIII CONCERNING THE TRUSTEE AND CERTIFICATE ADMINISTRATOR Section8.01 Duties of Trustee and Certificate Administrator. Section8.02 Certain Matters Affecting the Trustee and the Certificate Administrator. Section8.03 Trustee Not Liable for Certificates or Mortgage Loans. Section8.04 Trustee and Certificate Administrator May Own Certificates. Section8.05 Payment of Trustee’s and Certificate Administrator’s Fees and Expenses; Indemnification. Section8.06 Eligibility Requirements for Trustee and Certificate Administrator. Section8.07 Resignation and Removal of Trustee and Certificate Administrator. Section8.08 Successor Trustee and Certificate Administrator. Section8.09 Merger or Consolidation of Trustee or Certificate Administrator. Section8.10 Appointment of Co-Trustee or Separate Trustee. ARTICLEIX TERMINATION Section9.01 Termination. ARTICLEX EXCHANGE ACT REPORTING AND REGULATION AB COMPLIANCE Section10.01 Intent of the Parties; Reasonableness. Section10.02 [RESERVED]. Section10.03 Information to be Provided by the Master Servicer and the Special Servicer. Section10.04 Information to be Provided by the Trustee. Section10.05 Filing Obligations. Section10.06 Form 10-D Filings. -v- Section10.07 Form 10-K Filings. Section10.08 Sarbanes-Oxley Certification. Section10.09 Form 8-K Filings. Section10.10 Suspension of Exchange Act Filings; Incomplete Exchange Act Filings; Amendments to Exchange Act Reports. Section10.11 Annual Compliance Statements. Section10.12 Annual Reports on Assessment of Compliance with Servicing Criteria. Section10.13 Annual Independent Public Accountants’ Servicing Report. Section10.14 Exchange Act Reporting Indemnification. Section10.15 Amendments. Section10.16 Exchange Act Report Signatures; Delivery of Notices; Interpretation of Grace Periods. Section10.17 Subcontractors; Servicing Function Participants. Section10.18 Termination of the Certificate Administrator. Section10.19 Termination of the Master Servicer or the Special Servicer. ARTICLEXI MISCELLANEOUS PROVISIONS Section11.01 Counterparts. Section11.02 Limitation on Rights of Certificateholders. Section11.03 Governing Law. Section11.04 Waiver of Jury Trial; Consent to Jurisdiction. Section11.05 Notices. Section11.06 Severability of Provisions. Section11.07 Notice to the Depositor and Each Rating Agency. Section11.08 Amendment. Section11.09 Confirmation of Intent. Section11.10 No Intended Third-Party Beneficiaries. Section11.11 Entire Agreement. Section11.12 Third Party Beneficiaries. Section11.13 Precautionary Trust Indenture Act Provisions. TABLE OF EXHIBITS ExhibitA-1 Form of Class A-1 Certificate ExhibitA-2 Form of Class A-2 Certificate ExhibitA-3 Form of Class A-3 Certificate ExhibitA-4 Form of ClassA-4 Certificate ExhibitA-5 Form of ClassA-SB Certificate ExhibitA-6 Form of ClassA-S Certificate ExhibitA-7 Form of Class A-3FL Certificate Exhibit A-8 Form of Class A-3FX Certificate ExhibitA-9 Form of Class B Certificate ExhibitA-10 Form of Class C Certificate ExhibitA-11 Form of Class D Certificate -vi- ExhibitA-12 Form of Class E Certificate ExhibitA-13 Form of ClassF Certificate ExhibitA-14 Form of ClassG Certificate ExhibitA-15 Form of ClassX-A Certificate ExhibitA-16 Form of ClassX-B Certificate ExhibitA-17 Form of ClassX-C Certificate ExhibitA-18 Form of Class R Certificate ExhibitA-19 Form of ClassLR Certificate ExhibitB Mortgage Loan Schedule ExhibitC-1 Form of Transferee Affidavit ExhibitC-2 Form of Transferor Letter ExhibitD-1 Form of Investment Representation Letter ExhibitD-2 Form of ERISA Representation Letter ExhibitE Form of Request for Release ExhibitF Securities Legend ExhibitG Form of RegulationS Transfer Certificate ExhibitH Form of Transfer Certificate for Exchange or Transfer from Rule144A Global Certificate to RegulationS Global Certificate during the Restricted Period ExhibitI Form of Transfer Certificate for Exchange or Transfer from Rule144A Global Certificate to RegulationS Global Certificate after the Restricted Period ExhibitJ Form of Transfer Certificate for Exchange or Transfer from RegulationS Global Certificate to Rule144A Global Certificate ExhibitK Form of Distribution Date Statement ExhibitL-1 Form of Investor Certification ExhibitL-2 Form of Online Vendor Certification ExhibitM Form of Notification from Custodian ExhibitN-1 Form of Closing Date Custodian Certification ExhibitN-2 Form of Post-Closing Custodian Certification ExhibitO Form of Trustee Back-up Certification ExhibitP Form of Custodian Back-up Certification ExhibitQ Form of Certificate Administrator Back-up Certification ExhibitR Form of Master Servicer Back-up Certification ExhibitS Form of Special Servicer Back-up Certification ExhibitT Mortgage Loan Seller Sub-Servicers ExhibitU Form of NRSRO Certification ExhibitV-1 Form of Transferor Certificate for Transfer of the Excess Servicing Fee Rights ExhibitV-2 Form of Transferee Certificate for Transfer of the Excess Servicing Fee Rights ExhibitW Form of Operating Advisor Annual Report ExhibitX Form of Sarbanes-Oxley Certification ExhibitY Additional Disclosure Notification ExhibitZ Form of Sub-Servicer Back-up Certification ExhibitAA Form of Operating Advisor Back-up Certification Exhibit AB Form of Confidentiality Agreement Exhibit AC Form of Notice Relating to the Non-Serviced Mortgage Loan Exhibit AD Form of Notice and Exchange of Class A-3FL Certificates for Class A-3FX Certificates -vii- TABLE OF SCHEDULES Schedule I Directing Holders Schedule II Servicing Criteria to be Addressed in Assessment of Compliance Schedule III Class A-SB Scheduled Principal Balance Schedule IV Additional Form 10-D Disclosure Schedule V Additional Form 10-K Disclosure Schedule VI Form 8-K Disclosure Information -viii- Pooling and Servicing Agreement, dated as of April 1, 2013, among BARCLAYS COMMERCIAL MORTGAGE SECURITIES LLC, as Depositor, MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Master Servicer, RIALTO CAPITAL ADVISORS, LLC, as Special Servicer, PARK BRIDGE LENDER SERVICES LLC, as Operating Advisor, and U.S. BANK NATIONAL ASSOCIATION, as Trustee, Certificate Administrator, Paying Agent and Custodian. PRELIMINARY STATEMENT: (Terms used but not defined in this Preliminary Statement shall have the meanings specified in ArticleI hereof) The Depositor intends to sell pass-through certificates to be issued hereunder in multiple Classes which in the aggregate will evidence the entire beneficial ownership interest in the Trust Fund consisting primarily of the Mortgage Loans. The Lower-Tier REMIC will hold the Mortgage Loans and certain other related assets subject to this Agreement, and will issue (i) the Lower-Tier Regular Interests, which are set forth in the table below, as classes of regular interests in the Lower-Tier REMIC, and (ii)the ClassLR Certificates, which are designated as the sole class of residual interests in the Lower-Tier REMIC. The Upper-Tier REMIC will hold the Lower-Tier Regular Interests and certain other related assets subject to this Agreement and will issue (i) the ClassA-1, ClassA-2, ClassA-3, ClassA-4, Class A-SB, ClassX-A, ClassX-B, Class X-C, Class A-S, Class B, Class C, ClassD, ClassE, ClassF and ClassG Certificates and Class A-3FL Regular Interests, which are designated as classes of regular interests in the Upper-Tier REMIC, and (ii) the ClassR Certificates, which are designated as the sole class of residual interests in the Upper-Tier REMIC. The portions of the Trust Fund consisting of the Class A-3FL Specific Grantor Trust Assets and the Class A-3FX Specific Grantor Trust Assets shall be treated as a grantor trust under subpart E, part I of subchapter J of the Code (the “Grantor Trust”) for federal income tax purposes.The Class A-3FL Certificates shall represent undivided beneficial interests in a portion of the Grantor Trust consisting of the Class A-3FL Specific Grantor Trust Assets as described herein.The Class A-3FX Certificates shall represent undivided beneficial interests in the portion of the Grantor Trust consisting of the Class A-3FX Specific Grantor Trust Assets as described herein.As provided herein, the Certificate Administrator shall not take any actions that would cause the Grantor Trust to either (i) lose its status as a “grantor trust” or (ii) be treated as part of any Trust REMIC. The following table sets forth the Class designation and the initial Certificate Balance or, if so indicated by footnote, the initial Notional Amount of each Class of Regular Certificates and the Class A-3FL Regular Interest (collectively, the “Corresponding Certificates”), the corresponding Lower-Tier Regular Interest (the “Corresponding Lower-Tier Regular Interest”) and the corresponding component of the ClassX Certificates (the “Corresponding ClassX Component”) for each Class of Sequential Pay Certificates and the initial Lower-Tier Principal Balance of each Lower-Tier Regular Interest. Corresponding Certificates Initial Certificate Balance or Notional Amount Corresponding Lower-Tier Regular Interests(1) Initial Lower-Tier Principal Balance Corresponding ClassX Components(1) Class A-1 $ LA-1 $ XA-1 Class A-2 $ LA-2 $ XA-2 Class A-3 $
